Third District Court of Appeal
                               State of Florida

                          Opinion filed March 30, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1240
                          Lower Tribunal No. 14-4555
                             ________________


                                  Lisa Smith,
                                      Appellant,

                                         vs.

               The Department of Children and Families,
                                      Appellee.



      An Appeal from the Department of Children and Families.

      Lisa Smith, in proper person.

      Leslie Hinds St-Surin, Assistant Regional Legal Counsel, for appellee.


Before ROTHENBERG, LAGOA and SCALES, JJ.

      PER CURIAM.

      Appellant Lisa Smith appeals from a final order of Appellee Department of

Children and Families (the “Department”). In its final order, dated May 8, 2015,
the Department rejected certain conclusions in an administrative law judge’s

recommended order pertaining to Ms. Smith’s qualifications to work in

Department-licensed facilities. In particular, the administrative law judge

determined – and the Department rejected – that Ms. Smith established

rehabilitation from a felony conviction that had disqualified her from employment

in two facilities separately serving children and people receiving mental health

treatment.

      Notwithstanding Ms. Smith’s unblemished employment history at the

Department-licensed facilities, our review is limited to whether the Department’s

final order comports with section 120.57(1)(l) of the Florida Statutes, and whether

the final order itself is supported by competent substantial evidence. McMillan v.

Dep’t of Children & Families, 868 So. 2d 1286 (Fla. 1st DCA 2004). We conclude

that the Department’s final order meets the legal requisites.

      Affirmed.




                                          2